1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10

11   CHARI OGOGO,                      No.   2:18-cv-03203-JAM-DB
12                  Plaintiff,
13        v.                           ORDER GRANTING DEFENDANTS’
                                       MOTIONS TO DISMISS
14   JAYKAY, INC., a California
     corporation, MANAGEMENT
15   SOLUTION, LLC, a California
     Limited Liability Company, E3
16   HR, Inc., a New Jersey
     Corporation, and DOES 1-50,
17   inclusive,
18                  Defendants.
19

20        Plaintiff Chari Ogogo brings this wage and hour class action

21   and Private Attorney General Act (“PAGA”) action against JayKay

22   Medical Staffing Inc., Management Solution LLC, and E3 HR Inc.,

23   (“Defendants”).   Ogogo sues on behalf of contractors providing

24   medical services in California state prisons for unpaid wages,

25   missed meal periods, missed rest breaks, inaccurate wage

26   statements, and pay due upon separation.   First Am. Compl.

27   (“FAC”), ECF No. 10.   Ogogo proposed classes for each alleged

28   violation.
                                       1
1         Defendants filed Motions to Dismiss under Rule 12(b)(6).

2    ECF Nos. 9 (“JayKay Mot.”), 13 (“E3 HR Mot.”), 15 (“Management

3    Mot.”).   Management Solution filed a Motion to Strike Class and

4    PAGA Allegations (ECF No. 17), and two requests for judicial

5    notice (ECF Nos. 16, 18).    E3 HR also filed a Request for

6    Judicial Notice.    ECF No. 14.   JayKay joined the motions to

7    dismiss and motion to strike. ECF No. 20.     Ogogo opposed the

8    motions to dismiss (ECF Nos. 24-27), the motion to strike (ECF

9    No. 28), the request for judicial notice (ECF No. 29), and notice

10   of joinder (ECF No. 30).    Defendants replied in support of the

11   motion to dismiss (ECF Nos. 32 and 33) and the motion to strike

12   (ECF No. 34).     The Court DISMISSES Plaintiff’s claims against

13   Management Solutions and E3 HR WITHOUT PREJUDICE because the

14   complaint does not sufficiently allege that they employed Ogogo.

15   Dismissing E3 HR deprives the Court of subject matter

16   jurisdiction under CAFA.    The Court, therefore, cannot decide any

17   further issues.     Absent amendment, the Court will REMAND the case

18   to state court under § 1447(c).   1


19
          I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND
20
          Chari Ogogo was a clinical laboratory scientist contractor
21
     at Solano State Prison.     FAC ¶ 8.   She alleges she was jointly
22
     employed by Defendants Management Solution, JayKay, and E3 HR.
23
     Management Solution and JayKay are vendor management companies in
24
     healthcare that contract with CDCR to place temporary medical
25
     professionals.     E3 HR is a payroll processing company.   Id. at
26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for April 2, 2019.
                                      2
1    ¶ 19; Management Mot. 8, 24:28.    Ogogo alleges she and the

2    proposed classes were “employed by JayKay, [] providing time

3    cards to Management Solution, [and] issued wage statements by E3

4    HR, Inc.”   FAC ¶ 21.

5            Ogogo alleges Defendants “carried out a joint scheme,

6    business plan or policy” requiring class members “to follow

7    practices and policies impacting [employees’] day to day

8    activities,” and that these “interrelated business structures and

9    functions” “work[ed] as a subterfuge” to prevent aggrieved

10   employees “from bringing claims against their joint employers.”

11   Id. at ¶¶ 16-17.    Ogogo alleges JayKay and Management Solution

12   were authorized to “fire, demote, and discipline.”    Id. at ¶ 17.

13        To support her claims, Ogogo cites: (1) the employment

14   agreement she signed with JayKay to work as an at-will Clinical

15   Lab Scientist at Pleasant Valley State Prison,2 (2) an onboarding

16   email with reporting instructions for Ogogo’s start date at

17   Solano State Prison that Management Solution sent to JayKay with

18   the subject “SOL 1st day start instructions CLS Chari Ogogo”

19   (Ex. B “onboarding email”), and (3) her wage statement, bearing

20   each Defendant’s company name.    Id. at Ex. A-B.
21        A. Minimum Wage and Unpaid Overtime Claims

22        Ogogo alleges Defendants failed to pay employees the minimum

23   wage for all hours worked and owed unpaid overtime since

24   employees were required to attend an unpaid orientation.     Id. at

25   ¶ 26.   Plaintiff quotes the employment agreement:

26   2 The JayKay employment agreement was not attached to the
27   complaint as an exhibit. The complaint references and quotes the
     employment agreement, (¶ 26) which is attached to Plaintiff’s
28   PAGA Notice to Defendants (ECF No. 14-4, Ex. 1).
                                      3
1          The Client Facility may require employee to attend a
           mandatory training and/or orientation . . . to
2          familiarize him/her with the Facility rules, regulations
           and safety protocols . . . orientation and/or training
3          for EMPLOYEES is considered as UNPAID since most clients
           do not pay for orientation and/or training.
4
     Id. at ¶ 26.
5
           Ogogo also alleges the mandatory bag checks upon entry and
6
     exit were conducted “on staff time,” but unpaid.    Id. at ¶ 27.
7
     Ogogo cites the onboarding email for support:
8
           Staff will have to open their bags for inspection every
9          time they enter and exit the institution. If there is a
           questionable item, the front entrance office will ask
10         the staff member to return to their car to dispose of
           the item. If Staff members clothing is questionable the
11         front entrance officer may instruct staff to return home
           to change their clothing. This will be done on staff
12         time.

13
     Ex. B, ECF No. 10
14
           B. Meal Periods Claims
15
           Ogogo further alleges Defendants violated Labor Code § 512
16
     by failing to advise employees of their right to receive thirty-
17
     minute uninterrupted meal periods within the first five hours of
18
     a shift.   Id. at ¶ 33.   Ogogo alleges employees were told they
19
     could not take a meal period or leave their station except to use
20
     the bathroom, and then, employees were “required to take their
21
     meal periods on premises,” causing Ogogo and employees to
22
     “effectively work through their meal periods.”   Id. at ¶¶ 33-34.
23
     She also alleges Defendants never asked employees to sign a
24
     legally compliant on-duty meal period form.   Id.   And, even if
25
     employees were able to leave, meal periods would be cut short by
26
     bag checks.    Id.
27
     ///
28
                                       4
1         C. Off-Duty Rest Period Claims

2         Ogogo further alleges Defendants “actively prevented”

3    Plaintiff from taking off-duty rest periods because employees

4    were “prohibited from leaving the workspace during their shifts.”

5    Id. at ¶¶ 41-42.   Again, Ogogo alleges that mandatory bag checks

6    take 20 minutes of unpaid time, effectively denying any off-duty

7    rest period.   Id. at ¶ 42.

8         D. Derivative Claims

9         Plaintiff’s remaining claims are derivative of the wage and

10   hour violations. These include: failure to pay wages owed on a

11   timely basis within seven days on the close of payroll period for

12   a regular and consistent basis (¶¶ 44-46), non-compliant wage

13   statements (¶¶ 47-55), failure to pay all wages owed upon

14   termination, (¶¶ 56-57), UCL (¶¶ 105-115), and PAGA and other

15   penalties (¶¶ 116-124).

16        Ogogo initially sued in San Joaquin Superior Court (Case No.

17   STK-CV-UOE-2018-14095).     See Notice of Removal, Ex. A, ECF No. 1.

18   Management Solution removed the case to federal court on December

19   13, 2018 as a diversity action under the Class Action Fairness

20   Act of 2005 (CAFA), Pub. L. No. 109-2, 119 Stat. 4.     Id. at 1-15;
21   28 U.S.C. § 1332(d).

22        On January 11, 2019, Ogogo filed the operative First Amended

23   Complaint, bringing eight claims: (1) failure to pay minimum

24   wages (§§ 1194, 1194.2, 1197, 1197.1); (2) failure to provide

25   off-duty meal periods and/or pay meal period premiums (§§ 226.7,

26   512, and IWC Wage Order 4-2001); (3) failure to provide off-duty
27   rest breaks and/or pay missed rest break premiums (§ 226.7, IWC

28   Wage Order 4-2001); (4) failure to provide complete and accurate
                                        5
1    wage statements (§§ 226(a) (1,2,5,9); 226.3)); (5) failure to

2    identify the name of the employer on the wage statements

3    (§§ 226(a)(8) and 226.3); (6) failure to pay all wages due to

4    former employees upon termination “waiting time penalties”

5    (§§ 201-203); (7) unfair business practices (§§ 17200-17204); and

6    (8) PAGA relief and other penalties (§§ 2699 and 558).

7                              II.   OPINION

8        A. Judicial Notice

9        Management Solution requests judicial notice of Plaintiff’s

10   amended PAGA notice (Ex. A); the 2018 CDCR operations manual

11   title page, table of contents, table of acronyms, and page 1 of

12   chapter 1 (Ex. B); Section 33020.4 (Ex. C); Section 50250.15

13   (Ex. D); a copy of an August 12, 2014 memorandum with the subject

14   line “Proper Workplace Attire,” disseminated to all staff from

15   Solano State Prison Warden E. Arnold and CEO Lori W. Anderson;

16   (Ex. E), and a copy of a map of CDCR Institutions, (Ex. F).

17   Management Mot., ECF Nos. 16, 18.

18       E3 HR requests judicial notice of Plaintiff’s FAC (Ex. A);

19   CDCR webpages relating to the Solano and Pleasant Valley State

20   Prisons (Ex. B); declaration of Amy Deak submitted in support of
21   Management Solution’s Notice of Removal (Ex. C); Plaintiff’s PAGA

22   notice and exhibits (Ex. D); and Plaintiff’s original complaint

23   (Ex. E). E3 HR Mot., ECF No. 14.

24       The Court may consider matters subject to judicial notice

25   and documents incorporated by reference in the complaint.     U.S.

26   v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).   Since Plaintiff
27   referenced the PAGA notice and exhibits in her complaint, the

28   Court will take notice of these documents.
                                        6
1        Additionally, the Court may take notice of public records

2    and government documents available from reliable sources on the

3    internet, such as websites run by governmental agencies and the

4    facts included therein.    See Kater v. Churchill Downs Inc., 886

5    F.3d 784, 788 n.3 (9th Cir. 2018).      Therefore, the Court will

6    consider the CDCR webpages, manual, and memorandum as government

7    documents and the original complaint and Deak declaration as

8    public records on the docket. Requests for judicial notice, ECF

9    Nos. 14, 16, 18 are GRANTED.

10       B. Motion to Dismiss

11               1. Legal Standard

12       Dismissal under Rule 12(b)(6) “can be based on the lack of a

13   cognizable legal theory or the absence of sufficient facts

14   alleged under a cognizable legal theory.”     See Balistreri v.

15   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).      Rule 8

16   “requires only ‘a short and plain statement of the claim showing

17   that the pleader is entitled to relief.’”     Bell Atlantic Corp. v.

18   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P.

19   8(a)(2)).    While detailed factual allegations are not required at

20   the pleading stage, a complaint must contain “more than an
21   unadorned, the defendant–unlawfully–harmed–me accusation.”

22   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     The claim to relief

23   must be plausible on its face.    Id.   A pleading is insufficient

24   if it offers mere “labels and conclusions” or “a formulaic

25   recitation of the elements of a cause of action”— the right to

26   relief must be more than speculative.     Twombly, 550 U.S. at 555;
27   see also Iqbal, 556 U.S. 662, 678 (2009)(“Threadbare recitals of

28   the elements of a cause of action, supported by mere conclusory
                                       7
1    statements, do not suffice”).

2         On a motion to dismiss, a district court must accept all

3    material allegations in the complaint as true and construe them

4    in the light most favorable to the nonmoving party.      See NL

5    Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).        But

6    Courts “are not bound to accept as true a legal conclusion

7    couched as a factual allegation.”   Iqbal, 556 U.S. at 678

8    (internal quotation and citation omitted).

9         A plaintiff suing multiple defendants “must allege the basis

10   of his claim against each defendant.”   Gauvin v. Trombatore, 682

11   F. Supp. 1067, 1071 (N.D. Cal. 1988).   Plaintiff must

12   specifically identify the activities alleged to each defendant,

13   so the defendant can plead intelligently.    Van Dyke Ford, Inc. v.

14   Ford Motor Co., 399 F. Supp. 277, 284 (D. Wis. 1975).

15               2. Analysis

16        Defendants E3 HR and Management argue Ogogo’s claims must be

17   dismissed because neither party employed Ogogo.   Defendants argue

18   Ogogo was at least jointly employed by CDCR, a public agency

19   exempt from liability for nearly all alleged violations.

20   Management Mot. 8:13-17; E3 HR Reply 6:7-12; Cal. Lab Code
21   § 220(b). Plaintiff argues she was not employed by CDCR because

22   she did not interview or apply with the prisons, was required to

23   wear a contractor badge on-site, and was required to list the

24   name of her employer when she signed in and out of the facility.

25   FAC ¶ 23.

26        Defendants also argue Plaintiff lacks standing, fails to
27   state a claim, violates Rule 8 by reciting statutes and making

28   conclusory allegations without connecting how she was harmed by
                                     8
1    Defendants’ actions, and fails to distinguish Defendants.

2    Management Mot. 9:1-2.   The Court addresses each claim in turn.

3             a. Joint Employers

4        The Court may only find Defendants liable if they employed

5    Ogogo and the proposed classes.   Martinez v. Combs, 49 Cal. 4th

6    35, 49 (2010).   While Ogogo is not required to conclusively

7    establish Defendants were her joint employers at the pleading

8    stage, she must “at least allege some facts in support of this

9    legal conclusion.”   Johnson v. Serenity Transp., Inc., 141 F.

10   Supp. 3d 974, 988 (N.D. Cal. 2015)(citations omitted).    Moreover,

11   Plaintiff must demonstrate each employer “violated the terms of

12   the specific Labor Code provision at issue.”   Noe v. Superior

13   Court, 237 Cal. App. 4th 316, 333 (2015)(emphasis added).

14       Defendants are joint employers if they exercise control over

15   “wages, hours or working conditions.”   Martinez v. Combs, 49 Cal.

16   4th 35, 64 (2010).   Control over any one of these three aspects

17   triggers employer liability under California wage and hour law.

18   Id. at 59; see also Haralson v. United Airlines, Inc., 224 F.

19   Supp. 3d 928, 938–44 (N.D. Cal. 2016)(rejecting Defendant’s

20   argument that something more than supervision is required, such
21   as “hiring and firing power”).

22       A subcontractor that controls a single aspect of employment

23   can still be subject to employer liability.    See Torres v. Air to

24   Ground Servs., Inc., 300 F.R.D. 386, 395 (C.D. Cal. 2014).     The

25   Martinez test covers “situations in which multiple entities

26   control different aspects of the employment relationship,” and is
27   intended to be “broad enough to reach through straw men and other

28   sham arrangements to impose liability for wages on the actual
                                       9
1    employer.”   49 Cal. 4th 35, 71.     Specifically, “control over how

2    services are performed is an important, perhaps even the

3    principal, test for the existence of an employment

4    relationship.”   Id. at 76.

5        Still, some relationships are too attenuated to create

6    employer liability.   In Ochoa, a franchisor required the

7    franchisee to use timekeeping software, hired business

8    consultants to monitor and advise the franchisee, and recommended

9    different crew schedules and staffing protocol.      Ochoa v.

10   McDonald’s Corp., 133 F. Supp. 3d 1228, 1236 (N.D. Cal. 2015).

11   But the franchisor’s actions did not create employer liability,

12   because the franchisee made the hiring, firing, wage, and

13   staffing decisions.   Similarly, a payroll processing company that

14   generated paychecks, completed timecards, conducted employment

15   eligibility verifications, and other human resources tasks was

16   not an employer of the hiring company’s employees.       Futrell v.

17   Payday California, Inc., 190 Cal. App 4th 1419, 1432 (2010).       The

18   payroll processing company did not control wages, meaning they

19   did not exercise the “power or authority to negotiate and set an

20   employee’s rate of pay.”      Id.   In the context of an employer that
21   contracts with another entity like a payroll company, an employee

22   cannot sue the payroll company for an alleged breach of its

23   obligations under its contract with the employer.       Goonewardene

24   v. ADP, LLC, 6 Cal. 5th 817, 836 (2019).

25       Plaintiff’s allegations that Management Solution “provided

26   timecards” and E3 HR “issued wage statements” does not confer
27   employer liability.   FAC ¶ 21.     Management Solution argues

28   CDCR/CCHCS outsourced management of staffing companies like
                                          10
1    JayKay to Management Solution, but “nothing about its contractual

2    relationships with CDCR/CCHCS and JayKay[] creates an employment

3    relationship between Management Solution and an employee of

4    JayKay.”    Management Mot. 8:24-28, 9:1-4.   To be sure, Management

5    Solution’s sending the “1st Day Start Instructions” falls short

6    of Martinez’s instruction to examine whether the potential

7    employer “hired and fired plaintiffs, trained and supervised them

8    . . . and set their hours, telling them when and where to report

9    to work and when to take breaks.”      49 Cal. 4th at 72.   Instead,

10   Management Solution acted as a conduit of information for JayKay

11   and CDCR’s instructions.

12        While Management Solution may require JayKay use a specific

13   timekeeping procedure, just like the franchisor required in

14   Ochoa, Management Solution does not control working conditions.

15   The onboarding email explains that working conditions fall under

16   CDCR’s discretion.    For example, Management Solution can only

17   accept approved timecards from the CDCR facility and employees

18   must obtain a signature on their timecard from a CDCR supervisor

19   for any overtime worked.    FAC, Ex. B.

20        Ogogo has even weaker link to E3 HR.     As in Futrell, E3 HR
21   does not transform into an employer simply because it processes

22   payroll, issues and prints the wage statements, or because the

23   company logo appears on the paystub.      The Court need not accept

24   as true “allegations that are merely conclusory, unwarranted

25   deductions of fact, or unreasonable inferences.”      In re Gilead

26   Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citation
27   omitted).   Setting aside the conclusory allegations, all that

28   remains are the onboarding email and the paystub. These
                                       11
1    allegations demonstrate E3 HR and Management Solution’s control

2    was so limited, neither are liable as employers.

3          Ogogo’s allegations against JayKay, however, satisfy the

4    Martinez control test. JayKay provided the employment agreement,

5    set the hourly rate of pay, and could fire Ogogo for cause.

6    Employment Agreement, LWDA Notices, ECF No. 14-4, Ex. 1 at §§ 1,

7    16.

8          It is true that CDCR retained more control than JayKay.    The

9    employment agreement shows CDCR exercised control over the most

10   important aspect of operations——how services were performed——and

11   that any control JayKay wielded over wages was secondary to

12   CDCR’s control of hours and working conditions in the facility.

13   CDCR could change the terms of the agreement “without notice”

14   (“These changes are made by the Client and are not under the

15   control of JayKay Staffing, our Employees, or Officers.”).      Id.

16   at 5.   CDCR also controlled hours and working conditions: “Work

17   hours may vary according to the duties performed and in

18   accordance with Client Facility’s policy and procedures.    If the

19   Facility requires a job schedule change, employee understands and

20   agrees that JayKay, Inc. must comply with its requirements.”     Id.
21   at 1, § 4.   Scheduling was at the discretion of the CDCR facility

22   and overtime was “only given at the discretion of the Authorized

23   Supervisor at the Client Facility.”    Id. at 2, § 4.   Eligibility

24   for holiday overtime pay was contingent on whether the CDCR

25   facility observed the holiday.   Id.   CDCR rules, regulations, and

26   security protocols governed the way JayKay staffed contractors.
27         But the pleading requirements do not task Ogogo with showing

28   that JayKay and CDCR exercised equal control.   Rather, she need
                                      12
1    only allege “some facts in support of th[e] legal conclusion”

2    that JayKay exercised enough control to be considered a joint

3    employer.    See Johnson v. Serenity Transp., Inc., 141 F. Supp. 3d

4    974, 988 (N.D. Cal. 2015).    The Court finds Ogogo met this

5    burden.

6          Since Plaintiff has not adequately plead that E3 HR and

7    Management Solution were her employers, Plaintiff’s claims

8    against E3 HR and Management Solution are DISMISSED WITHOUT

9    PREJUDICE.   Although Ogogo sufficiently alleges that she was

10   employed by JayKay, the dismissal of E3 HR—the only diverse

11   Defendant— means that this Court no longer retains subject matter

12   jurisdiction under CAFA.    See FAC at ¶¶ 12-14.   Accordingly, the

13   Court must remand the case pursuant to 28 U.S.C. § 1447(c).     Polo

14   v. Innoventions Int’l, LLC, 833 F.3d 1193, 1196 (9th Cir. 2016)

15   (“The rule that a removed case in which the plaintiff lacks

16   Article III standing must be remanded to state court under

17   § 1447(c) applies as well to a case removed pursuant to

18   CAFA . . .”).

19                                   III. ORDER

20         The Court DISMISSES WITHOUT PREJUDICE Ogogo’s claims against
21   Management Solution and E3.    If Ogogo elects to amend her

22   complaint with respect to these claims, she shall file a Second

23   Amended Complaint within twenty (20) days of this Order.

24   Defendants’ responsive pleadings are due twenty (20) days

25   ///

26   ///
27   ///

28   ///
                                       13
1    thereafter.   Absent amendment, the case against JayKay Medical

2    Staffing Inc. will be remanded to San Joaquin Superior Court

3    pursuant to 28 U.S.C. § 1447(c).

4        IT IS SO ORDERED.

5    Dated: May 28, 2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        14
